Exhibit 10.6
TERMINATION
     Reference is hereby made to that certain Asset Exchange Agreement, dated as
of February 5, 2009 (the “Asset Exchange Agreement”), by and between Lehman
Brothers Bank, FSB, a Federally chartered savings institution that has since
changed its name to Aurora Bank FSB (“Aurora”), and Capital Crossing Preferred
Corporation, a Massachusetts corporation (“CCPC”). Capitalized terms used and
not otherwise defined herein shall have the meanings set forth in the Asset
Exchange Agreement. Pursuant to Section 8.01(a) of the Asset Exchange Agreement,
Aurora and CCPC hereby mutually consent and agree to the termination of the
Asset Exchange Agreement effective immediately. Aurora and CCPC acknowledge that
all rights and obligations of the Parties under the Asset Exchange Agreement
have been terminated without any Liability of any Party to any other Party.
     IN WITNESS WHEREOF, Aurora and CCPC have executed this Termination as of
July 20, 2009.

            AURORA BANK FSB
      By:   /s/ Lloyd Winans         Name:   Lloyd Winans        Title:   Senior
Vice President        CAPITAL CROSSING PREFERRED CORPORATION
      By:   /s/ Lana Harbor         Name:   Lana Harbor        Title:  
President     

 